       Case 6:19-mj-00084-JDP Document 11 Filed 09/09/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     JEFFERY LEE HUGHES
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 6:19-mj-00084 JDP
12                     Plaintiff,                   STIPULATION AND ORDER DIRECTING
                                                    U.S. PRETRIAL SERVICES TO PROVIDE
13   vs.                                            DEFENSE AND PROSECUTION WITH
                                                    TREATMENT RECORDS
14   JEFFERY LEE HUGHES
15                    Defendant.
16
17          The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Jeffery Lee Hughes, hereby stipulate and jointly move the court for an order directing
20   U.S. Pretrial services to provide the government and the defense copies of Mr. Hughes’ treatment
21   records.
22          As a condition of his release, Mr. Hughes was directed to residential treatment at WestCare
23   in Fresno, California. Since graduating from that program, Mr. Hughes has also been referred to
24   behavioral health counseling in Oakhurst, CA by U.S. Pretrial services. The parties request copies
25   of Mr. Hughes’ records, to the extent they are within U.S. Pretrial service’s possession, for the
26   purpose of reaching a settlement in the instant case.
27          The parties understand these records are protected and will not be used for any
28   unauthorized purposes. Additionally, the records will not be disseminated by the parties to any
        Case 6:19-mj-00084-JDP Document 11 Filed 09/09/20 Page 2 of 3


 1   unauthorized persons. The government and pretrial do not object.
 2
 3                                                 Respectfully submitted,
 4                                                 McGREGOR SCOTT
                                                   United States Attorney
 5
 6   Dated: September 8, 2020                      /s/ Sean Anderson
                                                   Sean Anderson
 7                                                 Acting Legal Officer
                                                   National Park Service
 8                                                 Yosemite National Park
 9
10   Dated: September 8, 2020                      HEATHER E. WILLIAMS
                                                   Federal Defender
11
12                                                 /s/ Benjamin A. Gerson
                                                   BENJAMIN A. GERSON
13                                                 Assistant Federal Defender
                                                   Attorney for Defendant
14                                                 JEFFERY LEE HUGHES
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Hughes – Stipulation to Release treatment
     ddA                                             -2-
       Records
        Case 6:19-mj-00084-JDP Document 11 Filed 09/09/20 Page 3 of 3


 1                                                 ORDER
 2             Good cause appearing, the treatment records in the possession of U.S. Pretrial services
 3   are to be provided to the government and defense in case No. 6:19-mj-00084-JDP.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:         September 9, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Hughes – Stipulation to Release treatment
     ddA                                               -3-
       Records
